Johnston, J.,
concurring: I concur in what has been said in the principal opinion, and, as an additional authority sustaining the position that the filing of a petition in error and of the ordinary stay bond goes no further than to stay the execution of the judgment, I cite Railroad Co. v. Andrews, 34 Kas. 563, where it was expressly held that
“The institution of a proceeding in error in the supreme court does not of itself operate to suspend further proceedings in the case in the court below; nor will the giving of the undertaking provided for in §§ 551 and 552 of the code suspend proceedings in the district court further than to stay execution of the judgment or final order sought to be reviewed.”
I also fully concur with the chief justice, that this court has ample power, when necessary, to stay and suspend the effect and use of the judgment for any purpose during the pendency of a proceeding brought for a reversal of such judgment.